Rodriguez Law Offices, P.C.
Premier Legal Group
Hutchison & Steffen, LLC/Las Vegas
Leon Greenberg Professional Corporation
ORDER DISMISSING APPEAL
This is an appeal from a district court summary judgment and various post-judgment orders. Eighth Judicial District Court, Clark County; Kenneth C. Cory, Judge.
When initial review of the docketing statements and the documents before this court revealed a potential jurisdictional defect, this court ordered appellant to show cause why this appeal should not be dismissed for lack of jurisdiction. Specifically, it appeared that the district court's summary judgment order severed respondents' claims against appellant and stayed those claims. Thus, the district court's severance created two separate actions, and although the challenged order may have been final as to respondents' claims against A Cab, LLC,1 respondents' claims against appellant appeared to remain pending below such that no final judgment had been entered against appellant. See Valdez v. Cox Commc'ns Las Vegas, Inc., 130 Nev. 905, 336 P.3d 969 (2014) (explaining that severance creates two separate actions for the purposes of appeal); Lee v. GNLV Corp ., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining a final judgment). Additionally, if no final judgment had been entered against appellant, it did not appear that the post-judgment orders would be appealable as special orders after final judgment under NRAP 3A(b)(8).
In response to the order to show cause, appellant concedes "as the record now stands,"2 that there is no judgment against appellant and the appeal should be dismissed. As it appears that no final judgment has been entered against appellant, and no other statute or court rule appears to allow an appeal from the order challenged in this appeal, see Brown v. MHC Stagecoach , 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) ("We may only consider appeals authorized by statute or court rule."), this court concludes that it lacks jurisdiction, and
ORDERS this appeal DISMISSED.3

A Cab's appeal was previously dismissed pursuant to operation of the automatic bankruptcy stay. A Cab , LLC v. Murray , Docket No. 77050 (Order, May 7, 2019).


Appellant contests whether the district court's severance was proper.


This court declines appellant's request to dismiss this appeal based on appellant's contention that the district court's severance was ineffective.